Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 07/27/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 12, 16, and 20 recite the limitation "the total weight of the reactivation treatment".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 – 12, and 16 – 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20080050598 (US’598).
Regarding claims 1, 3, and 17-20, US20080050598 discloses a method of activating an aged or inert organic coating on  substrate to enhance adhesion of the coating to a further coating and/or to other entities selected from adhesives, sealants, pin hole fillers and pressure sensitive decals or logos comprising applying a solvent ([0047])and a surface chemistry and/or surface topography modifying agent to the surface of the organic coating (claim 1). The agent is alkyltitanate, alkyltitanate chelate, alkyl zirconate, alkylzirconate chelate or combinations thereof (claim 11). The additive such as pigment as applicants set for  in  the  claims  can be used ([0060-0070]). The additive(s) are usually present in an amount of less than about 10% based on the total 
Regarding claim 4, US20080050598 discloses that the method of activation may be conducted at ambient temperatures or alternatively at higher temperatures if desirable ([0090]).
Regarding claims 5 - 8, US20080050598 discloses that the solvent is a combination of dipropylene glycol dimethyl ether: tertiary butyl acetate; diproplyene glycol dimethyl ether: isopropanol, n-propanol methanol, ethanol, n-butanol, isobutanol, secondary butanol, tertiary butanol, ethoxy ethanol and/or ethylhexanol; ethylene glycol monomethyl ether: ethanol, methanol, ethoxyethanol, isopropanol and/or n-propanol; dipropyleneglycol-monomethylether, dipropyleneglycol-monobutylether, and/or dipropylenegylcol; combinations tetrahydrofuran: triglyme; tetrahydrofuran: dipropylene glycol dimethylether; methylethyl ketone: ethoxyethyl acetate; methyl amyl ketone: ethoxyethyl acetate; N-methyl pyrrolidinone: ethyl acetate; ethyl acetate: benzyl alcohol; dipropylene glycol dimethyl ether: polyethylene; and methyl propyl ketone: methyl ethyl ketone(claim 24).

Regarding claims 10-11, US20080050598 discloses that the agent which facilitates surface exchange or transesterification is selected from tetra-ethyltitanate tetra-isopropyltitanate, tetra-n-propyltitanate, tetra-n-butyltitanate, tetra-2-ethylhexyltitanate, tetraethyltitanate, triethanolamine titanate chelate, tetra-n-propylzirconate, tetra-i-propylzirconate tetra-n-butylzirconate tetra-t-butylzirconate, tetra-t-pentylzirconate and triethanolamine zirconate chelate( claim 12).
Regarding claim 12, US20080050598 discloses that the modifying agent is present in an amount more than about 0.001% or about 0.01% to about 20% based on the total weight of the combination of solvent and agent (claim 18)
Regarding claim 16, US20080050598 discloses that the additive(s) are usually present in an amount of less than about 10% based on the total weight of the activation treatment or the combination of solvent(s), agent(s) and additive(s)([0073]).
Regarding claim 21, US20080050598 discloses that when the solvent and agent are combined and applied in the form of an activation treatment this may take different physical forms such as solution, suspension, mixture, aerosol, emulsion, paste or combination thereof. Treatments which take the form of a solution or emulsion are preferred([0087]).
Regarding claims 22-23, US20080050598 discloses that the substrate can be metal (e.g. aluminium), plastic (e.g. polyimide), composite (e.g. carbon fibre reinforced epoxy or glass reinforced epoxy) or an elastomer (e.g. polysulfide elastomer). The 
Regarding claim 24, US20080050598 discloses that it may also be preferable to remove excess agent and/or treatment solution from the surface. This process may be conveniently carried out by techniques such as solvent or water rinsing; dry, water or solvent wiping; air or gas knife; vacuum application; removal by squeegee; and/or natural or forced convection evaporation([0092]).
Regarding claim 25, the Examiner respectfully submits  that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in .
Claims 1, and 3-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20080050598 (US’598), in view of US20020045010 (US’010).
Regarding claims 1, 3, 13-15 and 18-20, US20080050598 discloses a method of activating an aged or inert organic coating on a substrate to enhance adhesion of the coating to a further coating and/or to other entities selected from adhesives, sealants, pin hole fillers and pressure sensitive decals or logos comprising applying a solvent ([0047]) and a surface chemistry and/or surface topography modifying agent to the surface of the organic coating (claim 1). The agent is alkyltitanate, alkyltitanate chelate, alkyl zirconate, alkylzirconate chelate or combinations thereof (claim 11). The additive such as pigment as applicants set for  in  the  claims  can be used ([0060-0070]). The additive(s) are usually present in an amount of less than about 10% based on the total weight of the activation treatment or the combination of solvent(s), agent(s) and additive(s)([0073]). US20080050598 discloses that the substrate can be metal (e.g. aluminium), plastic (e.g. polyimide), composite (e.g. carbon fibre reinforced epoxy or glass reinforced epoxy) or an elastomer (e.g. polysulfide elastomer). The substrate may be finished with surfacing materials, films, elastomers or coatings([0246]).
But US’598 does  not  specifically  mention nanoparticles  as  applicant  set  forth in the  claims.
US’010 discloses coatings or compositions comprising a nanoparticle system or employing the same to impart surface modifying benefits for all types of hard surface applications([0002]).

US’010 discloses that nanoparticles have diameters of about 400 nm or less, are technologically significant, since they are utilized to fabricate structures, coatings, and devices that have novel and useful properties due to the very small dimensions of their particulate constituents. Nanoparticles with particle sizes ranging from about 1 nm to about 400 nm can be economically produced. Particle size distributions of the nanoparticles in the present invention may fall anywhere within the range from about 1 nm, or less, to less than about 400 nm, alternatively from about 1 nm to less than about 100 nm, and alternatively from about 1 nm to less than about 50 nm. For example, a layer synthetic silicate can have a mean particle size of about 25 nanometers while its particle size distribution can generally vary between about 10 nm to about 40 nm. Alternatively, nanoparticles can also include crystalline or amorphous particles with a particle size from about 1, or less, to about 100 nanometers, alternatively from about 1 to about 50 nanometers. Nanotubes can include structures up to 1 centimeter long, alternatively with a particle size from about 1, or less, to about 50 nanometers([0005]) 
Thus,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine nanoparticles as additives  into  the  teaching  of  the   US’598,  motivated  by the  fact  that US’010 discloses that the use of non-photoactive nanoparticles allows for the creation of coatings and compositions that create multi-use benefits to modified hard surfaces. These surface modifications can produce durable, long lasting or semi-permanent multi-use benefits that include at least one of the following improved surface properties: wetting and sheeting, quick drying, uniform drying, soil removal, self-cleaning, anti-spotting, anti-soil deposition, cleaner appearance, enhanced gloss, enhanced color, minor surface defect repair, smoothness, anti-hazing, modification of surface friction, release of actives, and transparency (e.g., in the case of glass and the like), relative to hard surfaces unmodified with such nanoparticle systems([0003]).
Regarding claim 4, US20080050598 discloses that the method of activation may be conducted at ambient temperatures or alternatively at higher temperatures if desirable ([0090]).
Regarding claims 5 - 8, US20080050598 discloses that the solvent is a combination of dipropylene glycol dimethyl ether: tertiary butyl acetate; diproplyene glycol dimethyl ether: isopropanol, n-propanol methanol, ethanol, n-butanol, isobutanol, secondary butanol, tertiary butanol, ethoxy ethanol and/or ethylhexanol; ethylene glycol monomethyl ether: ethanol, methanol, ethoxyethanol, isopropanol and/or n-propanol; dipropyleneglycol-monomethylether, dipropyleneglycol-monobutylether, and/or 
Regarding claim 9, US20080050598 discloses that the solvent is present in an amount less than about 99.999% or about 80% to about 9.99% based on the total weight of the combination of solvent and agent (claim 25).
Regarding claims 10-11, US20080050598 discloses that the agent which facilitates surface exchange or transesterification is selected from tetra-ethyltitanate tetra-isopropyltitanate, tetra-n-propyltitanate, tetra-n-butyltitanate, tetra-2-ethylhexyltitanate, tetraethyltitanate, triethanolamine titanate chelate, tetra-n-propylzirconate, tetra-i-propylzirconate tetra-n-butylzirconate tetra-t-butylzirconate, tetra-t-pentylzirconate and triethanolamine zirconate chelate( claim 12).
Regarding claim 12, US20080050598 discloses that the modifying agent is present in an amount more than about 0.001% or about 0.01% to about 20% based on the total weight of the combination of solvent and agent (claim  18)
Regarding claim 16, US20080050598 discloses that the additive(s) are usually present in an amount of less than about 10% based on the total weight of the activation treatment or the combination of solvent(s), agent(s) and additive(s)([0073]).
Regarding claim 21, US20080050598 discloses that when the solvent and agent are combined and applied in the form of an activation treatment this may take different physical forms such as solution, suspension, mixture, aerosol, emulsion, paste or 
Regarding claims 22-23, US20080050598 discloses that the substrate can be metal (e.g. aluminium), plastic (e.g. polyimide), composite (e.g. carbon fibre reinforced epoxy or glass reinforced epoxy) or an elastomer (e.g. polysulfide elastomer). The substrate may be finished with surfacing materials, films, elastomers or coatings([0246]). The reactivation solutions may be formulated for minimal negative interaction with a range of materials from plastics, composites, elastomers, and metals relative to common solvents or chemical formulations often used in industries such as the aerospace sector ([0362]).
Regarding claim 24, US20080050598 discloses that it may also be preferable to remove excess agent and/or treatment solution from the surface. This process may be conveniently carried out by techniques such as solvent or water rinsing; dry, water or solvent wiping; air or gas knife; vacuum application; removal by squeegee; and/or natural or forced convection evaporation([0092]).
Regarding claim 25, the Examiner respectfully submits  that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731